                                                                                                      FILED
                                                                                                    MAY 182018
                                                                                                   STATE BAR COURT

                                  APUBLIC MATTER
                                                                                                    CLERK'S OFFICE
                                                                                                     L°““GE“ES

                                 STATE BAR COURT OF CALIFORNIA
                              HEARING DEPARTMENT LOS ANGELES        —-




In the Matter of                                         )      Case Nos. 17-O-04140 (17-O—04198;
                                                         )                    17-O—04754)—YDR
PHILIP        JAMES LAYFIELD,                            )

                                                         )      DECISION AND ORDER OF
A Member of the State Bar, No. 204836.                   )—     INVOLUNTARY INACTIVE
                                                         )      ENROLLMENT
                                                         )




             Respondent Philip James Layﬁeld (Respondent) was charged with 12 counts of violations

of the Rules of Professional Conduct and the Business and Professions Code.‘                      He failed to
appear   at the trial   of this case and his default was entered. The Office of Chief Trial Counsel

(OCTC) ﬁled a petition for disbarrnent under rule               5.85 of the Rules of Procedure of the State

Bar.2


         Rule 5.85 provides the procedure           to follow   when an attorney fails    to appear at trial after


receiving adequate notice and opportunity.             The rule provides      that, if an attorney’s default is


entered for failing to appear at    trial   and the attorney     fails to   have the default   set aside or vacated




        Unless otherwise indicated,                further references to section(s) refer to provisions of the
         1

                                             all
Business and Professions Code.

         2
             Unless otherwise indicated,     all   references to rules are to this source.
                                                                                                   kwiktag“          237 304 606

                                                                                                  lllllll   lllllllllll   ll   lllll

  Case 3:18-cv-00275 Document 44-1 Filed 11/02/18 Page 1 of 8 PageID #: 1908
within 45 days,      OCTC will ﬁle a petition requesting the court to recommend the attorney’s
disbarment.3

             In the instant case, the court concludes that the requirements of rule 5.85 have been

satisﬁed and, therefore, grants the petition and            recommends that Respondent be disbarred from

the practice of law.


                                        FINDINGS AND CONCLUSIONS
         Respondent was admitted            to practice   law   in California      on December      7,   1999, and has

been a member since then.

Procedural Requirements Have Been Satisﬁed

         On September 26, 2017, OCTC properly ﬁled and served a First Amended Notice of
Disciplinary Charges         (NDC) on Respondent. The NDC notiﬁed Respondent that his failure to

appear   at the State     Bar Court trial would result      in a   disbarment recommendation.

         Respondent ﬁled a response            to the   NDC on October 31, 2017.
         At a    status   conference on December 21, 2017, the             trial   was   set to start   on January 24,

2018. The       December 21, 2017 order setting the trial           date   was served on Respondent           at his


membership records address by             ﬁrst-class mail, postage paid. (Rule 5.81(A).)


         On January 24, 2018, OCTC appeared for trial but Respondent did not.
         Finding that      all   of the requirements of rule 5.81(A) were satisﬁed, the court entered

Respondent’s default by order ﬁled January 24, 2018. The order notiﬁed Respondent that,                                if he


did not timely     move to       set aside his default, the court   would recommend his disbarment. The

order also placed Respondent on involuntary inactive status under section 6007, subdivision                              (e),




         3
         If the court determines that any due process requirements are not satisfied, including
adequate notice to the attorney, it must deny the petition for disbarment and take other
appropriate action to ensure that the matter is promptly resolved. (Rule 5.85(F)(2).)



                                   -2- 11/02/18 Page 2 of 8 PageID #: 1909
 Case 3:18-cv-00275 Document 44-1 Filed
effective three days after service of the order,       and he has remained inactively enrolled since that

time.


          Respondent did not seek to have his default           set aside or vacated. (Rule 5.83(C)(2)


[attorney has 45 days after order entering default         is   served to ﬁle motion to set aside default].)

          On March 21, 2018, OCTC properly ﬁled and served the petition for disbarment on
Respondent         at his ofﬁcial   membership records address. As required by rule 5.85(A),         OCTC
reported in the petition that: (1) there has been no Contact with Respondent since his default                  was

entered, except in connection with Respondent's inquiries whether              OCTC would stipulate to
setting aside his default      and whether OCTC would grant him a 30-day extension              to ﬁle a   motion

to set aside the default, in        two separate emails from Respondent through        his wife dated   March    9,


2018;4 (2) there are 91 investigations pending against Respondent; (3) Respondent has no record

of prior discipline; and (4) the Client Security Fund (CSF) has not paid any claims as a result of

Respondent's misconduct.

         Respondent has not responded          to the petition for   disbannent or moved to set aside or

vacate the defaults        The case was submitted     for decision   on April 25, 2018.

The Admitted Factual Allegations Warrant the Imposition of Discipline

         Upon entry of Respondent’s          default, the factual allegations in the   NDC are deemed
admitted and no further proof is required to establish the truth of such           facts.   (Rule 5.82.)   As   set


forth   below   in greater detail, the factual allegations in the     NDC support the conclusion that

         4
             OCTC declined Respondent's requests.         In the‘ email, Respondent stated that he      was
"aware that a default was entered" against him. On February 23, 2018, Respondent was arrested
in New Jersey for mail fraud. When he sent the two emails to OCTC, he was under the custody
of the U.S. Marshal.

                   court received a letter from Respondent on March 21, 2018. But because it did not
         5
             The
meet ﬁling requirements, the       letter was not ﬁled and is not considered part of the record of this
proceeding.

                                   -3- 11/02/18 Page 3 of 8 PageID #: 1910
 Case 3:18-cv-00275 Document 44-1 Filed
Respondent      is   culpable as charged and, therefore, violated a statute, rule or court order that

would warrant            the imposition of discipline. (Rule 5.85(F)(1)(d).)

        Case No. 17-O-04140 (Casas Matter)

        Count        1   — Respondent willfully violated rule 4-100(A) of the Rules of Professional

Conduct   (failure to        maintain client funds in trust account) by failing        to   maintain a balance of

$360,000 on behalf of Patricia Casas, Issac Cassas, and their lienholders in a client                  trust account.


        Count 2 — Respondent            willfully violated section      6106 (moral turpitude, dishonesty, or

corruption)    by intentionally misappropriating           client funds   of $359,942.15 between February 23

and June 20, 2017, that the          clients   and their lienholders were    entitled to receive.


        Count 3 — Respondent            willfully violated rule 4—100(B)(3) of the Rules of Professional


Conduct   (failure to render accounts            of client funds) by   failing to provide    an accounting regarding

the $600,000 settlement funds            upon termination of employment on March               30, 2017.

        Count 4 — Respondent willfully violated rule 4—100(B)(4) of the Rules of Professional

Conduct (failure to promptly pay funds              to client)   by failing, upon   the clients’ request, to promptly


pay any portion of the $360,000            to Patricia Casas, Issac Cassas, or their lienholders.


        Case No. 17-0-04198 (Pimentel Matter)

        Count    5       — Respondent willfully violated rule 4-100(A)        of the Rules of Professional

Conduct by     failing to      maintain a balance of $742,500 on behalf of Rodney A. Pimentel and his

lienholders in a client trust account.

       Count 6 — Respondent             willﬁllly violated section     6106 by   intentionally misappropriating

client funds   of $742,442.15 between February 24 and June 20, 2017, that the client and his

lienholders    were       entitled to receive.




 Case 3:18-cv-00275 Document 44-1 Filed 11/02/18 Page 4 of 8 PageID #: 1911
        Count 7 — Respondent             willfully violated rule 4- 1 00(B)(3) of the Rules of Professional


Conduct by failing to provide an accounting regarding the $1.35 million settlement funds upon

the client's multiple        demands between April and June 2017.

        Count 8 — Respondent             willfully violated rule 4- 1 00(B)(4) of the Rules of Professional


Conduct by        failing,   upon   the client's multiple requests, to promptly pay       any portion of the

$742,500     to   Pimentel or his lienholders.

        Case No. 17-0-04754 (Nguyen Matter)

        Count 9 — Respondent willfully violated rule 4-100(A) of the Rules of Professional

Conduct by        failing to maintain a balance           of $2.315 million on behalf of Josephine Nguyen and

her lienholders in a client trust account.

       Count 10 — Respondent              willfully violated section     6106 by intentionally misappropriating

client funds      of $2,314,942.15 between August 29, 2016, and June 20, 2017, that the client and
                                                           ‘




her lienholders were entitled to receive.

       Count        11   — Respondent willfully violated rule 4-lO0(B)(3)            of the Rules of Professional

Conduct by failing to provide an accounting regarding the $3.9 million settlement ﬁmds upon

termination of employment on June 22, 2017.

       Count 12 — Respondent willﬁllly violated rule 4-100(B)(4) of the Rules of Professional

Conduct by        failing,   upon the   client's   request on June 22, 2017, to promptly pay any portion of

the $2.315 million to         Nguyen, her new        attorney, or her lienholders.


Disbarment         Is   Recommended
       Based on the above, the court concludes                  that the requirements of rule 5.85(F)   have been

satisﬁed and Resp0ndent’s disbarment                 is   recommended. In particular:

       (1)   The NDC was properly served on Respondent under rule                     5.25.




 Case 3:18-cv-00275 Document 44-1 Filed 11/02/18 Page 5 of 8 PageID #: 1912
           (2)   Respondent had actual notice of this proceeding and had adequate notice of the                     trial


date prior to the entry of his default.


           (3)   The   default   was properly entered under rule       5.81.


           (4)   The   factual allegations in the        NDC, deemed admitted by the entry of the default,
support a ﬁnding that Respondent violated a statute, rule or court order that would warrant the

imposition of discipline.

           (5) Despite       adequate notice and opportunity, Respondent        failed to     appear for the     trial   of

this disciplinary      proceeding.

       As        set forth in the   Rules of Procedure of the State Bar, the com“: recommends his

disbarment.

                                                  RECOMMENDATIONS
Disbarment

       The        court   recommends       that   Respondent Philip James Layfield, State Bar number

204836, be disbarred from the practice of law in the State of California and that his name be

stricken   from the roll of attorneys.

Restitution

       The       court also    recommends         that   Respondent be ordered to make      restitution to the


following payees:

       (1)        Patricia   Casas and Issac Cassas in the amount of $359,942.15 plus 10 percent
                  interest per  year from March 30, 2017;

       (2)        Rodney A. Pimentel         in the   amount of $742,442.15 plus 10 percent        interest per year
                  from June 20, 2017; and

       (3)        Josephine Nguyen in the amount of $2,314,942.15 plus 10 percent interest per year
                  from June 20, 2017.

       Any restitution owed to the Client Security Fund is enforceable as provided in
Business and Professions            Code   section 6140.5, subdivisions (0)    and   (d).

                                   -6- 11/02/18 Page 6 of 8 PageID #: 1913
 Case 3:18-cv-00275 Document 44-1 Filed
California Rules of Court, Rule 9.20

          The court also recommends       that   Respondent be ordered to comply with the requirements

of California Rules of Court, rule 9.20, and to perform the acts speciﬁed in subdivisions                                (a)   and

(c)   of that rule within 30 and 40 days, respectively,            after the effective date                 of the Supreme Court

order in this proceeding.

Costs

          The couﬁ   further   recommends   that costs    be awarded to the               State   Bar in accordance with

Business and Professions Code section 6086.10, such costs being enforceable both as provided in

Business and Professions       Code   section 6140.7 and as a              money judgment.

                   ORDER OF INVOLUNTARY INACTIVE ENROLLMENT
         In accordance with Business and Professions                   Code     section 6007, subdivision (c)(4), the

court orders that Philip   James Layﬁeld,        State   Bar number 204836, be involuntarily enrolled                           as


an inactive   member of the State Bar of California,              effective three calendar days after the service


of this decision and order. (Rule 5.111(D).)




Dated:    May         ,2018
                                                              ’

                                                                   J
                                                                       .




                                                           Cgette D. Roland
                                                                            '




                                                                                ~    /1




                                                           J dge of the State Bar Court
                                                                                                  ‘
                                                                                                      l.»
                                                                                                                        %’
                                                          {




 Case 3:18-cv-00275 Document 44-1 Filed 11/02/18 Page 7 of 8 PageID #: 1914
                                 CERTIFICATE OF SERVICE

               [Rules Proc. of State Bar; Rule 5 .27(B);               Code   Civ. Proc., § 1013a(4)]

Iam a Court Specialist of the State Bar Court of California. I am over the age of eighteen and
not a party to the within proceeding. Pursuant to standard court practice, in the City and County
of Los Angeles, on May 18, 2018, I deposited a true copy of the following document(s):

        DECISION AND ORDER OF INVOLUNTARY INACTIVE ENROLLMENT
in a sealed envelope for collection    and mailing on that date as follows:

[XI     by ﬁrst—class mail, with postage thereon -fully prepaid, through the United                States Postal
        Service at Los Angeles, California, addressed as follows:

         PHILIP JAMES LAYFIELD                              PHILIP       JAMES LAYFIELD
         2720 HOMESTEAD RD STE 200                           382   NE    191ST STREET
         PARK CITY, UT 84098 - 4887                         SUITE 42308
                                                            MIAMI, FL 33179


[E      by interofﬁcqmail through a facility regularly maintained by the State Bar of California
        addressed as follows:

               Eli D. Morgenstern, Enforcement,             Los Angeles

Ihereby certify that the foregoing    is   true   and   correct.   Executed in     Lowgeles, California, on
May 18, 2018.                                                      :




                                                            Angela ﬂrpenter
                                                            Court Specialist
                                                            State Bar Court




    Case 3:18-cv-00275 Document 44-1 Filed 11/02/18 Page 8 of 8 PageID #: 1915
